Citation Nr: 1015642	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1. Entitlement to increases in the "staged" ratings (of 10 
percent prior to January 9, 2006, and 40 percent from that 
date) assigned for the Veteran's low back disability. 

2. Entitlement to ratings in excess of 10 percent, each, for 
radiculopathy of the left and right lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1972 to January 1994.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that in pertinent 
part, denied a rating in excess of 10 percent for the 
Veteran's low back disability.  A February 2006 rating 
decision granted a 40 percent rating for such disability, 
effective January 9, 2006.  This rating decision also granted 
separate ratings for radiculopathy of the right and left 
lower extremities, rated 10 percent each, effective January 
9, 2006.  

In an April 2008 statement, the Veteran recounted his 
employment history and limitations due to his service-
connected back disability and related that he was "unable to 
return to work since 2005."   As such, the matter of 
entitlement to a total rating based on individual 
unemployability is raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In an April 2007 
statement, the Veteran requested an increased rating for his 
service-connected low back disability from 1994.  He stated 
that his disability had been mischaracterized as a lumbar 
strain since 1994 and that he was entitled to an additional 
10 percent rating from 1994 to 2006. He appears to be raising 
a claim to establish that there was clear and unmistakable 
error (CUE) in a December 1994 rating decision that granted 
service connection for lumbosacral strain and assigned a 10 
percent rating for such disability (for purposes of 
establishing entitlement to an earlier effective date for any 
increased rating for his back disability).  These matters 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

In various statements, the Veteran stated that his rating for 
tinnitus was "taken away."  Notably, his service-connected 
tinnitus has been rated 10 percent (the maximum under the VA 
rating schedule) throughout and he was so advised by a July 
2008 letter, informing him that his rating for tinnitus had 
not been affected and that VA uses a combined rating table 
rather than adding the individual percentages for 
disabilities.
In January 2009, the Board received an additional statement 
and evidence from the Veteran that was forwarded by the RO 
(and received at the RO in October 2008).  On review of this 
material the Board found that it duplicates an April 2008 
statement and is cumulative of other evidence and argument 
already of record, and therefore does not require waiver of 
RO consideration or return to the RO for their initial 
consideration.  38 C.F.R. § 20.1304 (2009).  

The matters of entitlement to ratings in excess of 10 
percent, each, for radiculopathy of the left and right lower 
extremities are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.  

FINDINGS OF FACT

1. Prior to January 9, 2006 the Veteran's low back disability 
was manifested by no more than slight limitation of motion 
with complaints of pain; limitation of thoracolumbar flexion 
to 60 degrees or less, limitation of combined thoracolumbar 
ranges of motion to 120 degrees or less, or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spine contour were not shown; separately ratable neurological 
symptoms or incapacitating episodes of intervertebral disc 
syndrome were not shown.

2. From January 9, 2006 the Veteran's low back disability is 
not shown to have been manifested by unfavorable ankylosis of 
the entire thoracolumbar spine; incapacitating episodes of 
intervertebral disc syndrome are not shown.  


CONCLUSION OF LAW

Ratings in excess of 10 percent prior to January 9, 2006, and 
40 percent from that date are not warranted for the Veteran's 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5237, 5243 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  An April 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A December 2007 letter informed 
the Veteran of rating and effective date criteria.  A May 
2008 supplemental statement of the case readjudicated the 
matter (curing any notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  He has received the 
general-type notice described in Vazquez-Flores, and has had 
ample opportunity to respond/supplement the record.  It is 
not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for examinations in May 2004, January 2006, 
and January 2008.  The examinations are adequate as they 
considered the reported history of the Veteran, were based on 
an examination of the Veteran, and noted pertinent history 
and all physical findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim. 
B. Factual Background

The instant claim for increase was received in March 2004. 

On May 2004 VA examination the Veteran had a normal gait.  He 
reported missing 56 hours of work in 2004 because of back 
pain.  His pain was asymptomatic at the time of examination 
but he reported being bedridden for two weeks a month prior.  
His back went out three to four times per year and lasted 
anywhere from one to three weeks.  It was noted that he could 
usually go to work.  He had pain that radiated down both 
thighs, right worse than left.  He had no incapacitating 
episodes (of medical provider ordered bed-rest).  On 
examination, he had a normal lordotic curve.  Range of motion 
studies revealed flexion to 90 degrees and extension to -30 
degrees.  Right lateral flexion was to 30 degrees and left 
lateral flexion was to 25 degrees, with pain at that point.  
Right and left rotation were to 35 degrees.  Straight leg 
raising was negative bilaterally, with hamstring tightness 
and sciatic pain on the left and tightness in the buttock on 
the right at 90 degrees.  The diagnosis was lumbosacral 
strain.  X-rays were interpreted as revealing lumbarization 
of S1 with multilevel bone spurring.  The vertebral bodies 
were intact and well aligned.  The disc spaces and sacroiliac 
joints were preserved.

March and April 2005 notes from E.C., M.D. reveal that the 
Veteran was not able to work from March 24th to April 3rd and 
April 4th to April 7th.  

A September 2006 VA outpatient treatment record notes that 
the Veteran had chronic back pain for over 20 years.  He had 
chronic stiffness and weakness with intermittent pain brought 
on by lifting or straining and relieved with time and rest.  
He denied leg weakness or dysesthesia, but did get some pain 
in his left leg.  Flexion was to 10 degrees, extension to 5 
degrees, right lateral and left lateral bending were to 5 
degrees.  The legs were functionally intact. 

On January 9, 2006 examination (on behalf of VA) the Veteran 
reported that he suffered pain at the center of the lower 
back for days to weeks at a time, occurring 3 times per year 
and lasting 3 days.  The pain traveled down through the legs.  
The pain was sharp with a pinching nerve sensation, rated as 
10 out of 10, brought on by physical activity and twisting or 
bending, and relieved by medication.  The Veteran reported 
incapacitating episodes as often as once per year for 15 
days.  In 2005 the Veteran had 16 days of incapacitation, and 
in 2003 the Veteran had 1 week of incapacitation, both 
periods recommended by Dr. E.C.  The Veteran's physical 
activity was limited to walking.  The condition resulted in 
15 days lost from work per year.  On examination, the 
Veteran's gait and posture were abnormal; he walked with a 
slight limp as if the right lower extremity were tender.  His 
lumbar spine was in exaggerated lordosis.  He did not walk 
with an assistive device.  Examination of the thoracolumbar 
spine revealed complaints of radiating pain on movement, L4-
L5 to the right buttock.  There was no muscle spasm or 
tenderness.  There was positive straight leg raising 
bilaterally.  There was no ankylosis of the spine.  Range of 
motion studies revealed flexion to 25 degrees, with pain at 
15 degrees.  Extension was to 16 degrees with pain at 10 
degrees.  Right and left lateral flexion were to 15 degrees, 
with pain at that point.  Right rotation was to 20 degrees 
with pain at 15 degrees.  Left rotation was to 30 degrees 
with pain at 25 degrees.  There were signs of intervertebral 
disc syndrome with chronic and permanent root involvement.  
Accompanying X-rays were interpreted as revealing mild disc 
bulging at the L1-2 interspace level, minimal anterior 
subluxation of L4 on L5 with minimal degenerative facet joint 
disease, mild facet scoliosis at L5-S1, and no acute bony 
abnormality.  

On January 2008 examination (on behalf of VA) the Veteran 
reported constant stiffness, weakness, and dull pain.  The 
pain occurred two times per week and lasted for two hours.  
The pain could be brought on by physical activity, bending, 
or turning and could be relieved by medication.  He reported 
that his condition did not result in any incapacitation.  His 
posture and gait were within normal limits and he did not 
walk with an assistive device.  On examination there was no 
evidence of radiating pain on movement and muscle spasm was 
absent.  There was no tenderness and straight leg raising was 
negative bilaterally.  There was no ankylosis of the lumbar 
spine.  Range of motion studies revealed flexion to 90 
degrees, with pain beginning at that point.  Extension was to 
30 degrees, with pain beginning at that point.  Right lateral 
and left lateral flexion were to 30 degrees.  Right rotation 
and left rotation were to 30 degrees.  The joint function of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
On neurological examination of the lower extremities motor 
and sensory function were within normal limits.  The 
diagnosis was lumbosacral strain with degenerative disc 
disease. 

C. Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The RO assigned staged 
ratings of 10 percent prior to January 9, 2006 and 40 percent 
from that date.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service-connected low back disability has been 
diagnosed as lumbosacral strain with degenerative disc 
disease (DDD).  Consequently, the disability may be rated 
under Codes 5237 (for lumbosacral strain) or 5243(for 
intervertebral disc syndrome (IDS).  Code 5237 provides for 
rating based on the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula); Code 5243 provides 
for rating under the General Formula or based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  
Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply.  A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or where 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective 
neurological abnormalities are to be rated separately under 
an appropriate diagnostic code.  (2) For purposes of VA 
compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateroflexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateroflexion, and left and right 
rotation. The normal combined range of the thoracolumbar 
spine is to 240 degrees.  (3) In exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurological disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

Under Code 5243, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks, during the past 12 months.  
A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes if such episodes had 
a total duration of at least four weeks but less than six 
weeks, during the past 12 months.  A 60 percent (maximum) 
rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note (1) following Code 5243 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.

Prior to January 9, 2006

The medical evidence of record does not show that the Veteran 
had forward flexion of the thoracolumbar spine limited to 60 
degrees or less.  On May 2004 VA examination, forward flexion 
was to 90 degrees with no pain.  The combined range of motion 
of the thoracolumbar spine was not to 120 degrees or less.  
There was no evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or spinal contour.  
Significantly, examination found no increase in impairment of 
function with repetitive testing (i.e., on use).  
Consequently, the next higher (20 percent) rating is not 
warranted under the General Formula criteria.  Furthermore, 
there is no evidence that the spine was ankylosed.  

May 2004 VA examination noted that the Veteran's service-
connected low back disability had not been manifested by 
incapacitating episodes of intervertebral disc disease (i.e., 
when a provider ordered bed rest).  Notably, while the 
Veteran reports self-imposed bed rest for 2 weeks in April 
2004, it is neither alleged nor shown by the medical evidence 
of record that such was prescribed by a physician.  While the 
Veteran alleges (on January 2006 examination) that he had bed 
rest prescribed for 16 days in 2005, the evidence of record 
documents merely that he received medical excuses from work 
for such time; there is no evidence of a medical provider's 
prescription for bed rest for that period.  Consequently, 
rating the disability based on incapacitating episodes is not 
warranted.  Furthermore, examination did not reveal any 
separately ratable neurological symptoms.  

In summary, prior to January 9, 2006 the symptoms of the 
Veteran's service-connected low back disability did not meet 
the criteria for the next higher (20 percent rating). 

From January 9, 2006

From January 9, 2006 the medical evidence of record does not 
show any ankylosis of the thoracolumbar spine, much less the 
unfavorable ankylosis that would warrant the next higher, 50 
percent, rating..  On January 2006 and January 2008 
examinations there was no ankylosis of the thoracolumbar 
spine.  Consequently, the next higher (50 percent) rating 
under the General Formula criteria is not warranted.

Furthermore, it is neither shown nor alleged that at any time 
during this period the Veteran was placed on bed-rest by a 
medical provider.  Notably, on January 2008 examination, he 
reported that his condition had not resulted in any 
incapacitation.  Consequently, a higher rating based on 
incapacitating episodes is not warranted.  

In summary, from January 9, 2006 the Veteran's low back 
disability does not meet the criteria for the next higher (50 
percent rating).

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to low back disability that 
are not encompassed by the rating assigned.  Therefore, the 
schedular criteria are not inadequate.  Furthermore, the 
disability picture presented by the low back disability is 
not shown to be exceptional.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

Ratings in excess of 10 percent prior to January 9, 2006, and 
40 percent from that date for the Veteran's low back 
disability are denied.


REMAND

On his April 2006 VA Form 9 (substantive appeal) the Veteran 
indicated that he wished to appeal "[t]he decision that a 
new condition started Jan 09 06."  This is apparently a 
reference to the fact that he was granted separate ratings 
for radiculopathy of the right and left lower extremities 
effective January 9, 2006.  Hence, his statement can be 
interpreted as a timely notice of disagreement (NOD) from the 
February 2006 rating decision granting the separate ratings 
for radiculopathy.  The RO has not issued a statement of the 
case (SOC) in response to the NOD.  Under these 
circumstances, the Board is required to remand the matter for 
issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  This matter is not before the Board at this time, 
and will only be before the Board if the Veteran timely files 
a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should review their determination 
regarding the separate ratings assigned 
for the Veteran's radiculopathy of the 
left and right lower extremities, and 
issue an appropriate SOC in the matter of 
entitlement to initial ratings in excess 
of 10 percent for each lower extremity.  
He should be advised of the time limit for 
perfecting his appeal, and afforded 
opportunity to do so.  If an increased 
initial rating remains denied, and he 
timely perfects an appeal in the matter, 
the case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


